Citation Nr: 0616630	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-41 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania.  

Subsequent to the September 2004 rating action, the claims 
file has been transferred to the RO in Cleveland, Ohio.


FINDINGS OF FACT

Throughout the rating period on appeal the veteran's PTSD has 
been productive of complaints of depression, anger, 
irritability, distressing dreams, flashbacks and estrangement 
from others; objectively, the veteran showed symptoms 
including restricted affect, depression, and some impairment 
in concentration and memory which caused social impairment 
and diminished his occupational effectiveness.

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent for PTSD have  been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his PTSD disability.  In this regard, because the 
September 2004 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the September 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the PTSD disability at 
issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 10 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, a lay March 2005 lay statement 
from the veteran's wife is of record.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at a March 2006 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, the Board acknowledges 
the veteran's statements at his March 2006 videoconference 
hearing to the effect that his PTSD symptomatology had 
worsened since he retired from his job.  Such retirement 
occurred on December 31, 2004.  (Transcript "T," at 3.)  It 
is observed that the veteran's VA psychiatric examination 
preceded that date.  In this regard, the Board is cognizant 
that VA's General Counsel has indicated that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in the 
present case, the competent evidence of record includes 
clinical treatment reports dated in 2005 which reflect the 
severity of the veteran's PTSD following his retirement.  As 
such, the Board finds that the evidence is sufficient to 
adjudicate the appeal at present.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's PTSD award is effective May 27, 2004, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  Therefore, the Board will consider VA 
clinical records dated in April 2004 which are found to shed 
additional light on the veteran's disability picture as it 
relates to the rating period on appeal. 

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for his PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  That Code section 
follows the general rating criteria for mental disorders.  
Under such formula, a 10 percent evaluation is warranted 
where the evidence demonstrates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In order to be entitled to the next-higher 30 percent rating 
under the general rating formula for mental disorders, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The Board has reviewed the evidence of record and finds 
support for the next-higher 30 percent evaluation for the 
entirety of the rating period on appeal.  Indeed, the 
currently assigned 10 percent evaluation is intended to 
compensate mild or transient symptoms, which are only 
manifested during periods of significant stress.  However, in 
the present case, both the VA outpatient treatment reports 
and the July 2004 VA examination reveal persistent 
psychiatric complaints.  For example, an April 2004 clinical 
record showed complaints of a problem with anger and 
irritability.  At that time, the veteran stated that he threw 
or banged objects when upset.  Further, in his July 2004 VA 
examination the veteran again endorsed symptoms of anger, 
stating that he would become verbally abusive with customers 
at his place of employment.  This anger was manifested daily.  
Moreover, while medication helped his anger, it did not 
eliminate the problem.  

The evidence of record also reflects persistent complaints of 
depression and a feeling of hopelessness.  These were 
described in an April 2004 VA clinical record.  Such report 
also showed complaints of decreased energy, concentration and 
motivation in that report.  VA examination in July 2004 again 
revealed symptoms of depression, as well as a loss of 
interest in activities such as sports.  Additionally, a 
September 2004 VA outpatient treatment record reflected 
complaints of increasing depression after a period of 
improvement due to medication changes.  A restricted affect 
was shown at that time.  Mildly anxious mood was noted in a 
subsequent January 2005 VA record.  

Also reflected in the evidence of record are complaints of 
intrusive memories and distressing dreams.  For instance, an 
April 2004 VA outpatient treatment report indicated 
flashbacks and dreams from which the veteran would awake in a 
sweat.  
Furthermore, at his July 2004 VA examination the veteran 
reported intrusive memories that occurred twice per week.  He 
also reported recurring distressing dreams.  Moreover, in a 
March 2005 communication, the veteran stated that, even with 
his medication, he continued to experience nightmares.  At 
his March 2006 hearing, he testified that such dreams 
occurred about 2 to 3 times per week.  (T. at 6.)  He added 
that he woke up scared and that it was difficult to go back 
to sleep after such dreams.  (T. at 6-7.)  

Regarding social functioning, an April 2004 VA outpatient 
treatment record revealed that the veteran avoided movies and 
malls, and that he always sat against the wall at a 
restaurant.  At his July 2004 VA examination, the veteran 
reported that he felt estranged from others.  He also 
expressed a dislike of crowds.  In a March 2005 statement, 
the veteran again endorsed his inability to cope with crowds 
and indicated difficulty in his relationships outside of his 
immediate family.  A March 2005 statement from his wife also 
noted his claustrophobic feelings when in a crowd.  At his 
March 2006 hearing, the veteran stated that he and his wife 
did not go out socially very often.  (T. at 8.)  The veteran 
preferred to be at home alone.  (T. at 9.)  

With respect to startle response, the July 2004 VA 
examination report noted that the veteran was rather jumpy 
and easily startled by ordinary noises that were sudden.  He 
was also bothered when someone approached him from behind.  

The evidence of record also shows complaints of problems with 
concentration and memory.  Such complaints were objectively 
exhibited in a January 2005 VA treatment record.  Separate 
March 2005 letters written by the veteran and his wife also 
attest to his forgetfulness.  

Based on the foregoing, the veteran exhibits pervasive PTSD 
symptoms that are neither transient nor mild.  Moreover, 
while the July 2004 VA examination report noted that 
medication controlled some aspects of his PTSD, such as his 
insomnia, he was not symptom-free as a result of medication.  
Indeed, the VA examiner found that the veteran showed 
substantial distress and impairment in social functioning to 
a fairly extreme degree.  It was noted that the veteran did 
maintain employment but that he was not as effective as he 
would like to be due to his problems in interacting with 
other people.  In fact, as the veteran explained at his March 
2006 hearing, the veteran ultimately retired from his 
position due to his problems in dealing with the public.  
(Transcript "T," at 3.)  

Given the persistence of the veteran's PTSD symptomatology, 
and their noted effect on the veteran's social and 
occupational functioning, the Board finds that assignment of 
the next-higher 30 percent evaluation under Diagnostic Code 
9411 is appropriate throughout the entirety of the rating 
period on appeal.  However, an evaluation in excess of that 
amount is not warranted, as will be discussed below.  

To be entitled to the next-higher 50 percent rating, the 
evidence must show  occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The evidence of record does not demonstrate any speech or 
communication deficits.  Indeed, an April 2004 VA outpatient 
treatment report indicated that the veteran's cognitive 
processes were coherent and goal directed.  Another April 
2004 VA clinical assessment showed logical thought process.  
Furthermore, VA examination in July 2004 showed no impairment 
of thought processes or communication.  To the contrary, his 
rate and flow of speech was relevant and logical without any 
obscure or unique speech patterns.  Logical thought processes 
were again noted in September 2004.  Finally, a January 2005 
VA outpatient treatment report showed normal speech and 
logical thought processes.  

The evidence of record also fails to show any impairment in 
judgment.  Rather, VA clinical records dated in April 2004, 
September 2004 and January 2005 reflect good insight and 
judgment.  There is also no showing of difficulty with 
abstract thought or in understanding complex commands.

The competent evidence, as detailed previously, does indicate 
restricted affect, some concentration and memory impairment 
and disturbances in motivation or mood.  However, the overall 
findings, as detailed above, do not reflect a disability 
picture commensurate with the next-higher 50 percent rating 
under Diagnostic Code 9411.  In reaching this conclusion, the 
Board relies on the July 2004 VA examination report, which 
indicated that the veteran had a good relationship with his 
wife and had regular contact with his children.  He also had 
a few leisure pursuits including the restoration of a 1932 
Ford automobile.  Moreover, the veteran had an unbroken 
history of employment up until his retirement in 2004.  He 
remained on his last job for over 30 years.

In determining that the evidence does not warrant the next-
higher 50 percent evaluation under the general rating formula 
for mental disorders, the Board has also relied upon the 
veteran's Global Assessment of Functioning (GAF) score of 55 
shown in an April 2004 VA record and again upon VA 
examination in July 2004.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  As such, the GAF score 
of 55 indicated upon VA examination in July 2004 is 
consistent with the 30 percent evaluation and does not serve 
as a basis for a rating in excess of that amount.  Moreover, 
the competent evidence of record does not reveal GAF scores 
lower than 55.  

In conclusion, the competent evidence of record supports a 30 
percent rating for the veteran's service-connected PTSD 
throughout the entire rating period on appeal.  The evidence 
does not, however, reveal a disability picture more closely 
approximating the next-higher 50 percent evaluation.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial rating of 30 percent for PTSD is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


